DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 5, 2022 is acknowledged.
Applicant's election with traverse of Species A in the reply filed on October 5, 2022 is acknowledged.  The traversal is on the ground(s) that Species A and B have unity because they differ in whether or not the sealing parts and the sealing portion are integrated into a single unit and that claim 1 is generic to both species.  This is not found persuasive because the presence of a generic claim is not determinative of unity.  The rejection of claim 1 is evidence of lack of unity.  Further, if a generic claim is found to be allowable, the claim(s) directed to the non-elected species is(are) subject to rejoinder.
The requirement is still deemed proper and is therefore made FINAL.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2022.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 5, 2022.

Drawings
Figures 7 and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as disclosed in the Description of Drawings Section).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 91c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 91 h (paragraph 0062).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “the flange member configured to support the nozzle body and the leading end portion in an airtight manner.”  The specification discloses a nozzle body 81 and a flange member 91.  Figure 4 shows the flange member having a hole 91c.  Additionally, the leading end portion 81a is open to the its surroundings.  Therefore, the nozzle body 81 is not airtight.  Even if the nozzle body is airtight, the specification does not disclose how the flange member 91, at the base end portion of the nozzle body on a second end portion side (opposite to the leading end portion), can render the leading end portion airtight.
Claim 2 recites the limitation “the pair of sealing parts are each disposed between the leading end portion of the nozzle body and the outer circumferential portion of the filter, and between the retainer and the outer circumferential portion of the filter” in lines 6-8.  The specification does not disclose each sealing parts being in both positions.  The specification disclose one sealing part between the leading end portion of the nozzle body and the outer circumferential portion of the filter and another sealing part between the retainer and the outer circumferential portion of the filter.
Claim 7 recites the limitation “the groove configured to fit with the sealing parts” in line 4.  The specification discloses the groove being configured to fit with only one of the sealing parts, not both.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a filter” in line 3.  It appears to be a double inclusion of the “filter” recited in line 1.
Claim 1 recites the limitation "the central axis direction of the nozzle body" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the filter disposed orthogonal to the central axis direction of the nozzle body” in lines 4-5.  The filter is not disposed orthogonal to the central axis direction of the nozzle body because the central axis direction of the filter coincides with the central axis direction of the nozzle body.  It is uncertain constitutes the filter being orthogonal to the central axis direction of the nozzle body.
Claim 1 recites the limitation "the radial direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the ring member is welded to one of surfaces of the filter in the central axis direction along the outer circumferential end face.  The ring member (the sealing portion) only contacts the filter along the outer circumferential end face as shown in figure 5.  Therefore, the “one of surfaces” appears to be a double inclusion of the outer circumferential end face of the filter.
Claim 5 recites the limitation “a welded portion” in line 2.  It appears to be a double inclusion of the filter and/or the ring member because the weld is formed by the filter and the ring member.
In claim 8, line 2, the recitation “a filter” appears to be a double inclusion of the filter recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jariyasunant (5,242,119).
Jariyasunant discloses a nozzle with a filter, the nozzle comprising:
a nozzle body 28 having a cylindrical shape, the nozzle body in which a fluid flows;
a filter 46, 48 including a porous body 48, the filter having a predetermined thickness in a central axis direction (vertical direction in figure 1), the filter disposed orthogonal to the central axis direction of the nozzle body in such a manner to cover an inner cross-section face of the nozzle body at a leading end portion (downstream portion of washer 28) on a first end portion side (downstream side of washer 28) of the nozzle body;
a retainer 12 having an annular shape, the retainer attached to the leading end portion of the nozzle body in a detachable manner, the retainer configured to fix an outer circumferential portion of the filter via a pair of sealing parts 52 (below and including lip 54), 58;
a sealing portion 62 (portion surrounding plate 46 and screen 48) disposed along an outer circumferential end face (outer circumferential vertical surface of plate 46 and screen 48) of the filter, the sealing portion configured to seal off and prevent the fluid from flowing out from the outer circumferential end face outwards in the radial direction through the filter;
wherein a flange member (spout, col. 2, l. 26) is disposed on a base end portion (upstream portion of washer 28) of the nozzle body on a second end portion side (upstream side of washer 28), the flange member configured to support the nozzle body and the leading end portion in an airtight manner.
Jariyasunant further discloses metal in col. 4, l. 21.
In clam 4, the recitation “welded” renders the claim a product by process claim.  MPEP 2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK